258 F.2d 791
17 Alaska 590
Matt L. KAMPER, Appellant,v.FAIRBANKS LOCAL 1234, UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA and George Davis, Appellees.
No. 14989.
United States Court of Appeals Ninth Circuit.
May 29, 1958.

Robert J. McNealy, Fairbanks, Alaska, for appellant.
George B. McNabb, Eugene V. Miller, Fairbanks, Alaska, for appellee.
Before DENMAN, BONE and POPE, Circuit Judges.
PER CURIAM.


1
Appellant brought this action below to compel the Fairbanks Local to restore his membership in the appellee Union asserting that he was wrongfully, unlawfully and maliciously expelled therefrom.  In a second cause of action he claimed damages alleged to have been suffered by him in consequence of such alleged wrongful expulsion.  The action was dismissed for want of jurisdiction to entertain it.  Upon appeal here the cause was argued and submitted but decision of this court was withheld awaiting decision of the Supreme Court in the case of International Association of Machinists v. Gonzales which has now been decided by that court.  See 356 U.S. 617, 78 S. Ct. 923, 2 L. Ed. 2d 1018.


2
Upon the authority of that decision, the judgment of the court below is reversed and the cause is remanded with directions to take such further proceedings as may be consistent with the decision of the Supreme Court in the case cited.